                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DAVID W. HARRELSON; and SHERI       )
HARRELSON,                          )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )        1:18CV862
                                    )
USAA GENERAL INDEMNITY              )
COMPANY,                            )
                                    )
                  Defendant.        )


                          MEMORANDUM ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Before the court is Dawn Byrd’s motion to intervene as a

plaintiff in this insurance coverage action.             Defendant USAA

General Indemnity Company (“USAA”) opposes the motion.          For the

reasons set forth below, the motion will be denied.

I.   BACKGROUND

     On August 23, 2018, existing Plaintiffs David and Sheri

Harrelson (“the Harrelsons”) filed this lawsuit in the General

Court of Justice, Superior Court Division, of Davidson County,

North Carolina.    (Doc. 3 at 9.)   In the complaint, the Harrelsons

allege that Sheri co-owned a 2001 Jeep with her ex-husband, Brent

Cranford.   (Id. at 3.)   Carlton Cranford — Sheri and Brent’s son

— was allegedly driving the Jeep on the morning of November 29,

2016, when he was involved in an accident with Byrd.         (Id. at 3–
4.)   Byrd brought a personal injury lawsuit against Carlton and

the Harrelsons in state court and obtained default judgments

against the Harrelsons.     (Id. at 75, 91–92.) Both before and after

the   default   judgments   were   entered,   the    Harrelsons      demanded

defense   and   indemnification    from   USAA,     the   provider    of   an

automobile insurance contract with David listing him, Sheri, and

Carlton as drivers.   (Id. at 5, 29.)     USAA denied coverage for the

claim (Doc. 6 ¶ 31), prompting the Harrelsons to file this lawsuit

against it in state court for breach of contract and violation of

the North Carolina Unfair and Deceptive Trade Practices Act, N.C.

Gen. Stat. § 75-1.1, et seq.       USAA removed the case to this court

on October 11, 2018, and answered the complaint a few days later.

(Docs. 1, 6.)

      On January 7, 2019, Byrd filed the present motion to intervene

as of right under Federal Rule of Civil Procedure 24(a)(2) or

permissively under Rule 24(b)(1)(B).       (Doc. 12.)      In her proposed

complaint, Byrd seeks a declaratory judgment that the Harrelsons’

USAA insurance policy obligates the insurer to defend and indemnify

the Harrelsons in Byrd’s state court personal injury lawsuit.

(Doc. 12-1 at 4.)       She also seeks damages against USAA for

allegedly violating N.C. Gen. Stat. § 58-3-33, which requires

insurers to provide, upon request of a party alleging damages

sustained in an automobile accident, certain information about any

policy provided by the insurer acknowledging coverage.            (Id. at 4–

                                    2
7.)

II.   ANALYSIS

      A.   Intervention as of Right

      A movant claiming a right to intervene under Rule 24(a)(2)

must meet the following four requirements:

      (1) the application to intervene must be timely; (2) the
      applicant must have an interest in the subject matter of
      the underlying action; (3) the denial of the motion to
      intervene would impair or impede the applicant’s ability
      to protect its interest; and (4) the applicant’s
      interest is not adequately represented by the existing
      parties to the litigation.

Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999).

Failure to satisfy any of the four requirements is fatal to the

motion.    Students for Fair Admissions Inc. v. Univ. of N.C., 319

F.R.D. 490, 494 (M.D.N.C. 2017) (citing Moore, 193 F.3d at 839).

      USAA argues that Byrd has not shown that her interest in the

Harrelsons’ suit is not adequately represented by the Harrelsons.

The court agrees.    Byrd’s interest in the subject matter of this

litigation — to secure a ruling that USAA’s refusal to indemnify

the Harrelsons violates the insurance contract at issue — is

precisely the Harrelsons’ interest, and Byrd does not question the

Harrelsons’ fervency, litigation strategy, or counsel.*        (Doc. 13


*
  In fact, Byrd lauds the Harrelsons’ “highly competent counsel.” (Doc.
13 at 8.) This serves to defeat her attempt to analogize this case to
Teague v. Bakker, 931 F.2d 259 (4th Cir. 1991). In Teague, the Fourth
Circuit found that the existing defendants inadequately represented the
proposed intervenor-defendant’s interest because they did not have
sufficient financial means to retain counsel.     Id. at 262.   Latching
onto the Fourth Circuit’s mention of financial means and ignoring why

                                   3
at 8); see Nat’l Union Fire Ins. Co. of Pittsburg v. Reichhold,

Inc., No. 1:06CV939, 2008 WL 90186, at *3 (M.D.N.C. Jan. 8, 2008)

(“When . . . the moving party has the same ultimate objective as

a party to the suit, a presumption arises that the moving party’s

interests   are    adequately     represented.”    (citing   Virginia     v.

Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th Cir. 1976))).

Byrd’s   primary   attempt   to    skirt    an   otherwise   cut-and-dried

conclusion of adequate representation is to argue that her claims

of USAA’s alleged contravention of N.C. Gen. Stat. § 58-3-33 create

an interest not adequately represented by the Harrelsons.               This

argument misunderstands the Moore factors. The “interest” a movant

must show to be inadequately represented under the fourth factor

is the same “interest” the movant must provide under the second

factor: “an interest in the subject matter of the underlying

action.”    Moore, 193 F.3d at 839.        The fact that Byrd has tacked

on additional claims distinct from the subject matter of the

existing action is not relevant to whether the Harrelsons are

adequately representing Byrd’s interest in the existing action.

Because Byrd has offered no reason to believe that the Harrelsons



it was relevant, Byrd argues that this case is similar to Teague because
the Harrelsons may not “have the assets to satisfy any judgment that the
plaintiff may secure against them.”     (Doc. 13 at 10.)     Whether the
Harrelsons have the means to satisfy a potential future judgment in a
different case has nothing to do with whether they adequately represent
Byrd’s interest in this case, and certainly not when they have already
retained counsel of which Byrd approves. Byrd provides no reason to
doubt the Harrelsons’ continuing ability to retain their current counsel.

                                     4
are not adequately representing her interest in a ruling that USAA

violated the relevant insurance contract, her motion to intervene

as of right will be denied.

     B.   Permissive Intervention

     The court may permit anyone who “has a claim or defense that

shares with the main action a common question of law or fact” to

intervene on timely motion.      Fed. R. Civ. P. 24(b)(1)(B).   “In

exercising its discretion, the court must consider whether the

intervention will unduly delay or prejudice the adjudication of

the original parties’ rights.”    Id. at 24(b)(3).   “Where a movant

seeks permissive intervention as a plaintiff, the movant must

satisfy four requirements: (1) the motion is timely; (2) its claim

has a question of law or fact in common with the main action; (3)

an independent basis for subject-matter jurisdiction exists; and

(4) intervention will not result in undue delay or prejudice to

the existing parties.”    League of Women Voters of N.C. v. North

Carolina, No. 1:13CV660, 2014 WL 12770081, at *2 (M.D.N.C. Jan.

27, 2014). Rule 24(b) is construed liberally to allow intervention

where appropriate.   Id. (citing Feller v. Brock, 802 F.2d 722, 729

(4th Cir. 1986)).    Nevertheless, [w]hether to allow permissive

intervention is within the sound discretion of the district court.”

Students for Fair Admissions, 319 F.R.D. at 494 (citing Smith v.

Pennington, 352 F.3d 884, 892 (4th Cir. 2003)).



                                  5
     In the circumstances of this case, permissive intervention is

unwarranted.      Byrd’s declaratory judgment claim has the same

objective “[t]he existing [plaintiffs] are zealously pursuing,”

Stuart v. Huff, No. 1:11-cv-804, 2011 WL 6740400, at *3 (M.D.N.C.

Dec. 22, 2011), aff’d, 706 F.3d 345 (4th Cir. 2013), and — as

explained above — Byrd offers no reason to believe that she will

offer a different or improved approach.               The lack of value such an

intervention would add to this case renders the attendant delay

and complication under the fourth factor “undue,” and Byrd’s

proposed claims based on USAA’s alleged contravention of N.C. Gen.

Stat. § 58-3-33 would “unnecessarily introduce collateral issues”

into the case.     Reichhold, 2008 WL 90186, at *4; see also United

States v. North Carolina, No. 1:13CV861, 2014 WL 494911, at *5

(M.D.N.C. Feb. 6, 2014) (weighing the “benefit [of intervention]

to   the   existing    parties”    against        the    risk   of    delay   and

complication).        As   a   result,       Byrd’s    motion   for   permissive

intervention will be denied.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Byrd’s motion to intervene (Doc.

12) is DENIED.

                                                 /s/   Thomas D. Schroeder
                                              United States District Judge

May 16, 2019


                                         6
